9:20-cv-01303-BHH   Date Filed 04/06/20   Entry Number 1-1   Page 1 of 6




               EXHIBIT
                           “A”
     9:20-cv-01303-BHH          Date Filed 04/06/20      Entry Number 1-1        Page 2 of 6




                                                                                                       ELECTRONICALLY FILED - 2020 Mar 04 2:56 PM - JASPER - COMMON PLEAS - CASE#2020CP2700101
 IN THE STATE OF SOUTH CAROLINA                      ) IN THE COURT OF COMMON PLEAS
                                                     )
 COUNTY OF JASPER                                      FOR THE 14TH JUDICIAL CIRCUIT
                                                     )
 Peacock Automotive LLC,                             )     C/A No. 2020-CP-27-____
                                                     )
                           Plaintiff,
                                                     )
          vs.                                        )                  SUMMONS
                                                     )
 Granite State Insurance Company,                    )
                      Defendant.                     )
 _____________________________________               )
                                                     )
                                                     )
TO THE ABOVE-NAMED DEFENDANT:

       YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action,

a copy of which is herewith served upon you, and to serve a copy of your Answer to the said

Complaint on the subscribers at 201 West McBee Avenue, Suite 302, Post Office Box 10410,

Greenville, South Carolina 29603, within thirty (30) days after the service hereof, exclusive of the

date of such service; and if you fail to answer the Complaint within the time aforesaid, judgment

by default will be rendered against you for the relief demanded in the Complaint.


March 4, 2020                           s/Bradford N. Martin
                                        Bradford N. Martin, Esq. (SC Bar No. 3658)
                                        Laura W. H. Teer, Esq. (SC Bar No. 16698)
                                        BRADFORD NEAL MARTIN & ASSOCIATES, P.A.
                                        Post Office Box 10410
                                        Greenville, South Carolina 29603
                                        864.552.9990
                                        864.552.9992 (facsimile)
                                        bmartin@bnmlaw.com

                                        ATTORNEYS FOR PEACOCK AUTOMOTIVE LLC




                                                 1
     9:20-cv-01303-BHH          Date Filed 04/06/20      Entry Number 1-1        Page 3 of 6




                                                                                                        ELECTRONICALLY FILED - 2020 Mar 04 2:56 PM - JASPER - COMMON PLEAS - CASE#2020CP2700101
 IN THE STATE OF SOUTH CAROLINA                 ) IN THE COURT OF COMMON PLEAS
                                                )   FOR THE 14TH JUDICIAL CIRCUIT
 COUNTY OF JASPER                               )
                                                )
 Peacock Automotive LLC,                        )
                                                )      C. A. No. 2020-CP-27-______
                          Plaintiff,            )
                                                )
         vs.                                    )
                                                )             COMPLAINT
 Granite State Insurance Company,               )
                                                )       JURY TRIAL REQUESTED
                          Defendant.            )
 _____________________________________ )
                                                )
                                                )
       The Plaintiff, complaining of Defendant above named, would respectfully show to this

Honorable Court as follows:

       1.      That the Plaintiff is a Florida limited liability company organized under the laws of

the State of Florida doing business in Jasper County, South Carolina. Defendant, Granite States

Insurance Company is, upon information and belief, a corporation organized under the laws of one

of the states of the United States and doing business and writing insurance for business in the

County of Jasper, State of South Carolina.

                                 FOR A FIRST CAUSE OF ACTION

                                          (Breach of Contract)

       2.      That the Defendant sold and issued its policy of Commercial Property to the

Plaintiff, Policy No. 02-LX-062648260-1, which insured the Plaintiff for commercial coverage on

their several businesses and also provided other first party benefits including Business Interruption

and Extra Expense for the named and defined insureds in the policy.

       3.      That on or about September 2, 2019, the Plaintiff was required to evacuate all of its

businesses by noon pursuant to Executive Order 2019-18 of the Office of the Governor of South


                                                 2
      9:20-cv-01303-BHH          Date Filed 04/06/20      Entry Number 1-1         Page 4 of 6




                                                                                                          ELECTRONICALLY FILED - 2020 Mar 04 2:56 PM - JASPER - COMMON PLEAS - CASE#2020CP2700101
Carolina, due to the approaching Category 5 Hurricane Dorian. The Executive Order was based

on the severe property damage loss evidenced in the Bahamas and along the coast of the United

States, and the continued threat of Hurricane Dorian to the east coast of the United States. It was

also based upon the significant potential threat of property damage in Jasper County, South

Carolina.

       4.      That at all times relevant hereto, the insurance policy was in full force and effect

and all premium payments were current and the Plaintiff complied with all conditions precedent

to payment of first party benefits.

       5.      Plaintiff has been damaged as a direct and proximate result of Defendant’s breach

of contract. Plaintiff is informed and believes that it is entitled to a judgment against the Defendant

for the Business Income and Extra Expense claims that it has submitted which have been

wrongfully refused for losses incurred together with prejudgment interest, including attorneys’

fees for refusal to pay these claims without reasonable cause and in bad faith pursuant to Section

38-59-40, South Carolina Code of Laws, 1976.

                                FOR A SECOND CAUSE OF ACTION

             (Bad Faith Refusal to Pay First Party Benefits Under an Insurance Policy)

       6.      The Plaintiff reaffirms and reiterates all of the consistent allegations contained in

the First Cause of Action above, as fully as if repeated herein.

       7.      Upon information and belief Defendant sought to avoid payment of the monies due

to Plaintiff by unreasonably refusing to provide coverage.

       8.      That the Defendant has acted in bad faith and/or was negligent, reckless, willful

and wanton in one or more of the following particulars, to wit:




                                                  3
     9:20-cv-01303-BHH           Date Filed 04/06/20       Entry Number 1-1        Page 5 of 6




                                                                                                       ELECTRONICALLY FILED - 2020 Mar 04 2:56 PM - JASPER - COMMON PLEAS - CASE#2020CP2700101
       a. In refusing to honor claims submitted for first party benefits within thirty (30) days

            from reasonable proof of the claim;

       b. In unreasonably delaying payment of the Plaintiff’s claims;

       c. In failing to communicate to the Plaintiff any reasonable justification for failing to

            honor the claims;

       d. In failing to attempt in good faith to effect a fair, prompt and equitable settlement of

            the claims;

       e. In compelling the Plaintiff to institute a lawsuit to recover lawful benefits due under

            the aforementioned policy;

       f. In failing to fully investigate and review the claims to determine whether or not the

            claims came within the coverage afforded by the Defendant’s policy;

       g. In refusing to honor the claims as leverage to force the Plaintiff to concede that no

            coverage existed; and

       h. Throughout the course of dealings between Plaintiff and Defendant, in acting

            negligently, in bad faith, and in reckless disregard of the rights of the insured.

       9.      That as a proximate and direct result of the negligence, bad faith, recklessness and

wantonness, the Plaintiff has been damaged, including, but not limited to, mental and emotional

distress created by the delay and the bad faith refusal of the Defendant to pay the costs of hiring

legal counsel to pursue the claim, the costs and expenses associated with bringing this action, and

the loss of interest on the money owed by the Defendant in their refusal to timely honor the claims;

that the Plaintiff is therefore informed and believes that it is entitled to judgment against the

Defendant for loss and damages in a sum to be determined by the jury for both actual and punitive

damages.



                                                   4
     9:20-cv-01303-BHH          Date Filed 04/06/20      Entry Number 1-1        Page 6 of 6




                                                                                                        ELECTRONICALLY FILED - 2020 Mar 04 2:56 PM - JASPER - COMMON PLEAS - CASE#2020CP2700101
       WHEREFORE, the Plaintiff prays for judgment against the Defendant for actual and

punitive damages, in a sum to be determined by the jury as triers of fact, including prejudgment

interest and attorneys’ fees and costs, and for such other and further relief the Court may deem just

and proper.


March 4, 2020                         s/Bradford N. Martin
                                      Bradford N. Martin, Esq. (SC Bar No. 3658)
                                      Laura W. H. Teer, Esq. (SC Bar No. 16698)
                                      Bradford Neal Martin & Associates, P.A.
                                      Post Office Box 10410
                                      Greenville, South Carolina 29603
                                      864.552.9990
                                      ATTORNEYS FOR PLAINTIFF PEACOCK
                                      AUTOMOTIVE LLC




                                                 5
